Name: Commission Regulation (EC) No 1892/97 of 29 September 1997 setting the agricultural conversion rates applicable to certain aid in Sweden and in the United Kingdom and the resulting maximum amounts of compensatory aid
 Type: Regulation
 Subject Matter: agricultural policy;  Europe
 Date Published: nan

 L 267/46 I EN I Official Journal of the European Communities 30 . 9 . 97 COMMISSION REGULATION (EC) No 1892/97 of 29 September 1997 setting the agricultural conversion rates applicable to certain aid in Sweden and in the United Kingdom and the resulting maximum amounts of compensatory aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas Commission Regulation (EC) No 805/97 of 2 May 1997 laying down detailed rules for compensation relating to appreciable revaluations (6) provides for supple ­ mentary amounts of compensatory aid to be paid in addi ­ tion to that compensation; whereas the maximum supple ­ mentary amount of the first tranche of compensatory aid for the reduction in the aid referred to in Article 7 of Regulation (EEC) No 3813/92 for which the operative event occurs on 1 August 1997 should be fixed for Sweden and for the United Kingdom; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 724/97 of 22 April 1997 determining measures and compensation relating to appreciable revaluations that affect farm incomes ('), and in particular Article 7 thereof, Whereas pursuant to Article 3 of Council Regulation (EC) No 2990/95 (2), as amended by Regulation (EC) No 1451 /96 (3), as regards the Swedish krona , and pursuant to Article 3 of Regulation (EC) No 724/97 as regards the pound sterling, the agricultural conversion rates ap ­ plicable to the aid referred to in Article 7 of Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EC) No 1 50/95 Q, have not been reduced as a result of appreciable revaluations of the currencies concerned; whereas, however, Article 3 of Regulation (EC) No 724/97 provides for a reduction in the agricultural conversion rate applicable to one of the aids referred to in Article 7 of Regulation (EEC) No 3813/92 where , because of measures taken following an appreciable revaluation , that rate exceeds the current agri ­ cultural conversion rate by more than 11,5 % ; whereas, in such cases, the conversion rate to be applied is equal to the current agricultural conversion rate plus 11,5% ; HAS ADOPTED THIS REGULATION: Article 1 The agricultural conversion rate of ECU 1 = £ 0,833821 , applicable on 31 July 1997 to the aids referred to in Article 7 of Regulation (EEC) No 3813/92 for which the operative event occurs on 1 August, shall be replaced from 1 August 1997 in respect of the aids concerned by ECU 1 = £ 0,803724. The agricultural conversion rate of ECU 1 = Skr 9,91834, applicable on 31 July 1997 to the aids referred to in Article 7 of Regulation (EEC) No 3813/92 for which the operative event occurs on 1 August, shall be replaced from 1 August 1997 in respect of the aids concerned by ECU 1 = Skr 9,90747. Article 2 The maximum supplementary amount of the first tranche of compensatory aid that may be granted as a result of the reduction in the agricultural conversion rate referred to in Article 1 shall be '0 ' for Sweden and ECU 0,51 million for the United Kingdom. Whereas the agricultural conversion rates for the Swedish krona and the pound sterling applicable to some of the aids referred to in Article 7 of Regulation (EEC) No 3813/92 were reduced from 1 August 1997 to avoid dif ­ ferences of more than 1 1 ,5 % from the agricultural conversion rates current on that date; whereas, in order to facilitate the administration of the aids concerned, the rates applicable for them from 1 August 1997 should be specified and fixed; Whereas Article 4 (2) of Regulation (EC) No 724/97 provides for compensation for the effects of the reduction in the agricultural conversion rates applicable to the aids referred to in Article 7 of Regulation (EEC) No 3813/92; Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (') OJ L 108 , 25 . 4. 1997, p . 9 . 2) OJ L 312, 23 . 12. 1995, p. 7. (J) OJ L 187, 26 . 7. 1996, p. 1 . (*) OJ L 387, 31 . 12. 1992, p. 1 . O OJ L 22, 31 . 1 . 1995, p. 1 . (6) OJ L 115, 3 . 5 . 1997, p . 13 . Official Journal of the European Communities L 267/4730 . 9 . 97 I EN I This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1997. For the Commission Franz FISCHLER Member of the Commission